Name: Commission Regulation (EC) No 1718/2002 of 27 September 2002 amending Regulation (EC) No 541/2002 concerning the opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland and in Liechtenstein
 Type: Regulation
 Subject Matter: agri-foodstuffs;  tariff policy;  trade;  international trade;  Europe;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1718Commission Regulation (EC) No 1718/2002 of 27 September 2002 amending Regulation (EC) No 541/2002 concerning the opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland and in Liechtenstein Official Journal L 260 , 28/09/2002 P. 0013 - 0014Commission Regulation (EC) No 1718/2002of 27 September 2002amending Regulation (EC) No 541/2002 concerning the opening of tariff quotas applicable to the importation into the European Community of certain processed agricultural products originating in Switzerland and in LiechtensteinTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), as last amended by Council Regulation (EC) No 2580/2000(2), and in particular Article 7(2) thereof,Having regard to Council Decision 2000/239/EC(3) of 13 March 2000 concerning the conclusion of the Agreement in the form of an exchange of Letters between the European Community, of the one part, and the Swiss Confederation, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation(4), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 2603/2001 opened, for the first three months of the year 2002, the annual quotas provided for in section III(1) and (3) of the Agreement in the form of an exchange of Letters between the European Community, of the one part, and the Swiss Confederation, of the other part, on Protocol 2 to the Agreement between the European Economic Community and the Swiss Confederation, hereafter "the Agreement", approved by Regulation (EEC) No 2840/72 of the Council of 19 December 1972 concluding an Agreement between the European Economic Community and the Swiss Confederation and adopting provisions for its implementation and concluding an additional Agreement concerning the validity, for the Principality of Liechtenstein, of the Agreement between the European Economic Community and the Swiss Confederation of 22 July 1972(5).(2) Following a review by the Joint Committee, the two parties to the Agreement agreed to extend these measures until 31 December 2002. Commission Regulation (EC) No 541/2002(6) therefore opened the Community tariff quotas pro rata temporis from 1 April to 31 December 2002. However, the Agreement should be interpreted as an extension on an annual basis of the Community tariff quotas. Commission Regulation (EC) No 541/2002 should therefore be amended so that the quotas opened by Regulation (EC) No 2603/2001 and not used are included in the Community tariff quotas opened by Regulation (EC) No 541/2002. Regulation (EC) No 2603/2001 must also be repealed.(3) The measures laid down in this Regulation comply with the opinion of the Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 541/2002 is amended as follows:1. Article 1 is amended as follows:(a) Paragraph 1 is replaced by the following:"1. The Community tariff quotas for imports originating in Switzerland and in Liechtenstein listed in the Annex shall be opened duty-free from 1 January to 31 December 2002."(b) The following is added as paragraph 3:"3. The quantities of goods covered by tariff quotas under Commission Regulation (EC) No 2603/2001 shall be deducted from the relevant quantities listed in the Annex to this Regulation."2. Article 2a is added as follows:"Article 2aRegulation (EC) No 2603/2001 is repealed."3. The Annex is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 September 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 298, 25.11.2000, p. 5.(3) OJ L 76, 25.3.2000, p. 11.(4) OJ L 345, 29.12.2001, p. 52.(5) OJ L 300, 31.12.1972, p. 188.(6) OJ L 83, 27.3.2002, p. 24.ANNEX"ANNEXTable 1>TABLE>Table 2>TABLE>"